 

Exhibit 10.1

 



Director and Officer Indemnification Agreement

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of this 2nd day of
September, 2015, between Cynapsus Therapeutics Inc. (the “Corporation”), a
corporation amalgamated under the Canada Business Corporations Act and
___________ (the “Indemnified Party”).

 

RECITALS:

 

A. The Board of Directors of the Corporation (the “Board”) has determined that
the Corporation should act to assure the Indemnified Party of reasonable
protection through indemnification against certain risks arising out of service
to, and activities on behalf of, the Corporation to the extent permitted by law
and the Corporation’s by-laws.

 

NOW THEREFORE the parties agree as follows:

 

1. Indemnification. The Corporation will indemnify and save harmless the
Indemnified Party and the heirs and legal representatives of the Indemnified
Party to the fullest extent permitted by applicable law:

 

1.1 from and against all Expenses (as defined below) reasonably sustained or
incurred by the Indemnified Party in respect of any civil, criminal,
administrative, investigative or other Proceeding (as defined below), whether or
not brought by the Corporation, to which the Indemnified Party is made a party
by reason of being or having been a director or officer of the Corporation
except for any Expense attributable to the Indemnified Party’s not having acted
honestly and in good faith with a view to the best interests of the Corporation
and, in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Indemnified Party’s not having had
reasonable grounds for believing that his or her conduct was lawful; and

 

1.2 from and against all Expenses reasonably sustained or incurred by the
Indemnified Party as a result of serving as a director or officer of the
Corporation in respect of any act, matter, deed or thing whatsoever made, done,
committed, permitted or acquiesced in by the Indemnified Party as a director or
officer of the Corporation, whether before or after the effective date of this
Agreement and whether or not related to a Proceeding brought by the Corporation.

 

Subject to applicable law, this indemnity will apply without reduction
regardless of whether the Indemnified Party committed any fault or omitted to do
anything that the Indemnified Party ought to have done. This indemnity will not
apply to (a) claims initiated by the Indemnified Party against the Corporation
or any subsidiary except for claims relating to the enforcement of this
Agreement, and (b) claims by the Corporation for the forfeiture and recovery by
the Corporation of compensation, including bonuses, received by the Indemnified
Party from the Corporation due to the Indemnified Party's violation of
applicable securities or other laws. To the extent prior court or other approval
is required in connection with any indemnification obligation of the Corporation
hereunder, the Corporation will seek and use all reasonable efforts to obtain
that approval as soon as reasonably possible in the circumstances.

 

“Expenses” means all costs, charges, damages, awards, settlements, liabilities,
fines, penalties, statutory obligations, professional fees and other expenses of
whatever nature or kind, provided that any costs, expenses and professional fees
included as Expenses hereunder shall be reasonable.

 

“Proceeding” will include a claim, demand, suit, proceeding, complaint, inquiry,
hearing, discovery or investigation, of whatever nature or kind, whether
anticipated, threatened, pending, commenced, continuing or completed, and any
appeal or appeals therefrom.

 

The indemnities in this Agreement also apply to an Indemnified Party in respect
of his or her service at the Corporation’s request as (a) an officer or director
of another corporation or (b) a similar role with another entity, including a
partnership, trust, joint venture or other unincorporated entity.

 



 

 - 2 - 

 

The foregoing indemnities will not apply to any Proceeding initiated by the
Indemnified Party against (a) the Corporation unless it is brought to establish
or enforce any right under this Agreement; or (b) any other person or entity
unless the Corporation or other party described in the previous paragraph has
joined with the Indemnified Party in or consented to the initiation of that
Proceeding.

 

2. Presumptions/Knowledge

 

2.1 For purposes of any determination hereunder the Indemnified Party will be
deemed, subject to compelling evidence to the contrary, to have acted in good
faith and/or in the best interests of the Corporation. The Corporation will have
the burden of establishing the absence of good faith.

 

2.2 The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the Corporation or any other entity will not be
imputed to the Indemnified Party for purposes of determining the right to
indemnification under this Agreement.

 

2.3 The Corporation will have the burden of establishing that any Expense it
wishes to challenge is not reasonable.

 

3. Notice by Indemnified Party. As soon as is practicable, upon the Indemnified
Party becoming aware of any Proceeding which may give rise to indemnification
under this Agreement other than a Proceeding commenced by the Corporation, the
Indemnified Party will give written notice to the Corporation. Failure to give
notice in a timely fashion will not disentitle the Indemnified Party to
indemnification.

 

4. Investigation by Corporation. The Corporation may conduct any investigation
it considers appropriate of any Proceeding of which it receives notice under
Section 3, and will pay all costs of that investigation. Upon receipt of
reasonable notice from the Corporation, the Indemnified Party will, acting
reasonably, co-operate fully with the investigation provided that the
Indemnified Party will not be required to provide assistance that would
materially prejudice: (a) his or her defence; (b) his or her ability to fulfill
his or her business obligations; or (c) conduct his or her business and/or
personal affairs. The Indemnified Party will, for the period of time that he/she
cooperates with the Corporation with respect to an investigation, be compensated
by the Corporation at the rate of $1,500 per day (or partial day) plus
reasonable out-of-pocket Expenses actually incurred provided that the
Indemnified Party will not be entitled to the per diem if he/she is employed as
an officer of the Corporation when co-operation is sought.

 

5. Payment for Expenses of a Witness. Notwithstanding any other provision of
this Agreement, to the extent that the Indemnified Party is, by reason of the
fact that the Indemnified Party is or was a director or officer of the
Corporation or of another entity at the Corporation's request, a witness or
participant other than as a named party in a Proceeding, the Corporation will
pay to the Indemnified Party all out-of-pocket Expenses actually and reasonably
incurred by the Indemnified Party or on the Indemnified Party’s behalf in
connection therewith. The Indemnified Party will also be compensated by the
Corporation at the rate of $1,500 per day (or partial day) provided that the
Indemnified Party will not be entitled to the per diem if he/she is employed as
an officer of the Corporation when co-operation is sought.

 

6. Expense Advances. The Corporation will, upon request by the Indemnified
Party, make advances ("Expense Advances") to the Indemnified Party of all
amounts for which the Indemnified Party seeks indemnification under this
Agreement before the final disposition of the relevant Proceeding. Expense
Advances include anticipated Expenses. In connection with such requests, the
Indemnified Party will provide the Corporation with a written affirmation of the
Indemnified Party's good faith belief that the Indemnified Party is legally
entitled to indemnification, along with sufficient particulars of the Expenses
to be covered by the proposed Expense Advance to enable the Corporation to make
an assessment of its reasonableness. The Indemnified Party's entitlement to such
Expense Advance will include those Expenses incurred in connection with any
Proceeding by the Indemnified Party against the Corporation seeking an
adjudication or award pursuant to this Agreement. The Corporation will make
payment to the Indemnified Party within 10 days after the Corporation has
received the foregoing information from the Indemnified Party. All Expenses for
which indemnification is sought must be reasonable and Expense Advances must
relate to Expenses anticipated within a reasonable time of the request.

 



 

 - 3 - 

 

The Indemnified Party will repay to the Corporation all Expense Advances not
actually required, and all Expense Advances if and to the extent that it is
finally determined by a court of competent jurisdiction that the Indemnified
Party is not entitled to indemnification under this Agreement. If requested by
the Corporation, the Indemnified Party will provide a written undertaking to the
Corporation confirming the Indemnified Party's obligations under the preceding
sentence as a condition to receiving an Expense Advance.

 

7. Indemnification Payments. The Corporation will pay to the Indemnified Party
any amounts to which the Indemnified Party is entitled hereunder promptly upon
the Indemnified Party providing the Corporation with reasonable details of the
claim. The Corporation will, forthwith after any request for payment to or for
an Indemnified Party, seek any court approval that may be required to permit
payment. The Corporation will not be required to pay any amounts under this
section to an Indemnified Party if a court of competent jurisdiction has finally
determined that that Indemnified Party is not entitled to indemnification.

 

8. Right to Independent Legal Counsel. If the Indemnified Party is named as a
party or a witness to any Proceeding, or the Indemnified Party is questioned or
any of his or her actions, omissions or activities are in any way investigated,
reviewed or examined in connection with or in anticipation of any actual or
potential, to any Proceeding, the Indemnified Party will be entitled to retain
independent legal counsel at the Corporation’s expense to act on the Indemnified
Party’s behalf to provide an initial assessment to the Indemnified Party of the
appropriate course of action for the Indemnified Party. The Indemnified Party
will be entitled to continued representation by independent counsel at the
Corporation’s expense beyond the initial assessment unless the parties agree
that there is no conflict of interest between the Corporation and the
Indemnified Party that necessitates independent representation.

 

9. Settlement. The parties will act reasonably in pursuing the settlement of any
Proceeding. The Corporation may not negotiate or effect a settlement of claims
against the Indemnified Party without the consent of the Indemnified Party,
acting reasonably. The Indemnified Party may negotiate and effect a settlement
without the consent of the Corporation but the Corporation will not be liable
for any settlement negotiated without its prior written consent, which consent
will not be unreasonably withheld.

 

10. Directors’ & Officers’ Insurance. The Corporation will ensure that its
liabilities under this Agreement, and the potential liabilities of Indemnified
Parties that are subject to indemnification by the Corporation pursuant to this
Agreement, are at all times supported by a directors’ and officers’ liability
insurance policy that has been approved by the Board. In the event the
Corporation is sold or enters into any business combination as a result of which
the directors' and officers' liability insurance policy is terminated and not
replaced with a substantially similar policy equally applicable to the
Indemnified Party, the Corporation will cause run off "tail" insurance to be
purchased for the benefit of the Indemnified Party with substantially the same
coverage for the balance of the 6-year term set out in Section 16 without any
gap in coverage. The Corporation will provide to the Indemnified Party a copy of
each policy of insurance providing the coverages contemplated by this
Section promptly after coverage is obtained, and will promptly notify the
Indemnified Party if the insurer cancels, makes material changes to coverage or
refuses to renew coverage (or any part of the coverage).

 



 

 - 4 - 

 

11. Arbitration. All disputes, disagreements, controversies or claims arising
out of or relating to this Agreement, including, without limitation, with
respect to its formation, execution, validity, application, interpretation,
performance, breach, termination or enforcement will be determined by
arbitration before a single arbitrator under the Arbitration Act, 1991
(Ontario). The arbitrator will determine, based on the outcome of the
arbitration, the breakdown between the Corporation and the Indemnified Party of
the costs for conducting the arbitration.

 

12. Tax Adjustment. Should any payment made pursuant to this Agreement,
including the payment of insurance premiums or any payment made by an insurer
under an insurance policy, be deemed to constitute a taxable benefit or
otherwise be or become subject to any tax or levy, then the Corporation will pay
any amount necessary to ensure that the amount received by or on behalf of the
Indemnified Party, after the payment of or withholding for tax, fully reimburses
the Indemnified Party for the actual cost, expense or liability incurred by or
on behalf of the Indemnified Party.

 

13. Cost of Living Adjustment. The $1,500 per diem payable pursuant to Sections
4 and 5 will be adjusted to reflect changes from August 1, 2015 in the All-items
Cost of Living Index for Toronto prepared by Statistics Canada or any successor
index or government agency.

 

14. Governing Law. This Agreement will be governed by the laws of the Province
of Ontario and the federal laws of Canada applicable therein.

 

15. Priority and Term. This Agreement will supersede any previous agreement
between the Corporation and the Indemnified Party dealing with this subject
matter, and will be deemed to be effective as of the date on which the
Indemnified Party first became a director or officer of the Corporation.

 

16. Survival. The obligations of the Corporation under this Agreement, other
than Section 10, will continue until the later of (a) 15 years after the
Indemnified Party ceases to be a director or officer of the Corporation or any
other entity in which he serves in a similar capacity at the request of the
Corporation and (b) one year after the final termination of all Proceedings with
respect to which the Indemnified Party is entitled to claim indemnification
hereunder. The obligations of the Corporation under Section 10 of this Agreement
will continue for 6 years after the Indemnified Party ceases to be a director of
the Corporation or any other entity in which he serves in a similar capacity at
the request of the Corporation.

 

17. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to either party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto will negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the provisions of
this Agreement are fulfilled to the fullest extent possible.

 

18. Binding Effect; Successors and Assigns. This Agreement shall bind and enure
to the benefit of the successors, heirs, executors, personal and legal
representatives and permitted assigns of the parties hereto, including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Corporation. The
Corporation shall require and cause any successor (whether direct or indirect,
and whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement in form and substance reasonably satisfactory to the Indemnified
Party, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. Subject to the requirements of this
Section 18, this Agreement may be assigned by the Corporation to any successor
(whether direct or indirect, and whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporation. This Agreement may not be assigned by the Indemnified Party.

 



 

 - 5 - 

 

19. Covenant. The Corporation hereby covenants and agrees that it will not take
any action, including, without limitation, the enacting, amending or repealing
of any by-law, which would in any manner adversely affect or prevent the
Corporation's ability to perform its obligations under this Agreement.

 

20. Parties to Provide Information and Co-operate. The Corporation and the
Indemnified Party shall from time to time provide such information and
co-operate with the other as the other may reasonably request in respect of all
matters under the Agreement.

 

21. Execution and Counterparts. This Agreement may be executed and delivered in
any number of counterparts, each of which when executed and delivered is an
original but all of which taken together constitute one and the same instrument.
This Agreement may be executed and delivered by facsimile transmission or PDF
and each of the parties hereto may rely on such facsimile signature of PDF as
though that facsimile signature or PDF were an original hand-written signature.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement.


 

 



    CYNAPSUS THERAPEUTICS INC.                     Per:         Authorized
Signing Officer                         Witness Signature     *                
        Witness Name    



 



 



 



 